Citation Nr: 0908186	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
flat feet.

4.  Entitlement to service connection for disability 
manifested by heat exhaustion.

5.  Entitlement to service connection for a disability 
manifested by fainting.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1979 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
appellant's claims folder.  After the hearing, the appellant 
submitted additional evidence in support of his appeal, and a 
waiver of his right to have the evidence initially considered 
by the RO was received in February 2009.

The Board notes that the appellant has filed a claim for 
service connection for a hernia.  This matter is not 
currently before the Board and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO 
denied claims to reopen the claims of entitlement to service 
connection for hypertension and a low back disability, and 
denied service connection for flat feet.

2.  The evidence associated with the claims file subsequent 
to the February 2004 RO decision does not relate to an 
unestablished fact necessary to substantiate the claims; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating any 
of the claims.

3.  A chronic disability manifested by heat exhaustion was 
not present during active duty for training or inactive duty 
for training and is not etiologically related to service.

4.  A chronic disability manifested by fainting was not 
present during active duty for training or inactive duty for 
training and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for flat feet.  
38 U.S.C.A.      § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

4.  A disability manifested by heat exhaustion was not 
incurred in or aggravated by active duty for training.  
38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2008).

5.  A disability manifested by fainting was not incurred in 
or aggravated by active duty for training.  38 U.S.C.A. 
§§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, by letter mailed in July 2006, prior to its initial 
adjudication of the claim.  Notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability for which service connection is sought, 
and the notice required for new and material claims, was also 
sent at that time.  

The Board also notes that service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
appellant nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  The Board 
acknowledges that the appellant was not afforded a VA 
examination in response to the claims to reopen, but notes 
that VA has no obligation to provide such an examination if 
new and material evidence has not been presented.  See 
38 C.F.R. § 3.159 (c)(4).  The appellant was also not 
afforded a VA examination in response to the claims for 
service connection, but that Board has determined that no 
such examination is required in this case because the medical 
evidence currently of record is sufficient to decide the 
claims and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claims.  In this regard, the Board notes that there is no 
indication in the medical evidence of record that the 
appellant has either of these claimed disabilities or that 
either disability is related to active duty for training.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claims.

Analysis

Claims to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant was initially denied service connection for a 
low back disability and hypertension in a January 1998 rating 
decision.  A claim to reopen the claims for service 
connection for these disabilities was denied in a February 
2004 rating decision.  At this time, the RO also denied 
service connection for flat feet.  The appellant is seeking 
to reopen his claim for service connection for these three 
conditions.

The pertinent evidence of record at the time of the February 
2004 rating decision consisted of the appellant's service 
treatment records from June 1979 through October 1979, 
Reserve National Guard Records dated from April 1979 through 
June 1992, and VA medical records dated from August 1997 to 
October 1997.  These records indicate that in May 1982, the 
appellant was treated for right foot pain.  An X-ray revealed 
interior pes planus bilaterally.  In July 1988, the appellant 
complained of swollen feet.  After service, a 1997 back 
examination showed early disc degeneration and subtle 
interspace narrowing at L5-S1 level, with no evidence of 
herniated nucleus polposus or bulge, and notes that the 
appellant had hypertension.  However, the medical evidence of 
record at the time of the February 2004 rating decision did 
not suggest that any of the appellant's conditions were 
linked to his active duty for training, and so the RO denied 
the appellant's claims to reopen claims for service 
connection for hypertension and a low back disability, and 
denied the appellant's claim for service connection for a 
bilateral foot disability.

Since the February 2004 rating decision, the following 
additional evidence was added to the record:  hospital 
records from the Bayfront Medical Center dated in June 2006, 
medical records from the St. Petersburg Free Clinic and St. 
Anthony's, numerous copies of the appellant's service 
treatment records and National Guard medical records already 
of record, a letter from Dr. Khan at St. Joseph's Hospital, 
reports from the Shands Hospital and Grady Hospital 
indicating that there are no records there pertaining to the 
appellant, a medical examination report from Ormond Medical 
Arts- Family Practice, Social Security Administration 
Records, and the appellant's testimony during an October 2008 
Board hearing.

The report from Bayfront Medical Center dated in June 2006 
shows that the appellant was treated for a condition 
unrelated to the claims currently before the Board.  The 
records from St. Anthony's also discuss treatment for an 
unrelated condition-cervical neck neuralgia.  Therefore, 
these records do not related to an unestablished fact 
necessary to substantiate the appellant's claims for 
hypertension, a foot condition, and a low back condition.

With regard to the reports from the St. Petersburg Free 
Clinic, these reports indicate that the appellant has 
hypertension and that he has been on hypertension medication 
since the age of 22.  The October 2008 examination report 
from the Ormond Medical Arts Family Practice reveals that the 
appellant has had chronic low back pain and degenerative disc 
disease since 1995.  Likewise, Social Security Administration 
records discuss moderate range of motion loss in the lumbar 
spine. However, what is missing in this case is medical 
evidence linking the appellant's hypertension and a low back 
disability to his period of active duty for training.  These 
records do not provide such a link, and therefore they are 
not new and material.

The letter from Dr. Khan indicates that the appellant was 
being treated for numerous conditions, including hypertension 
and chronic pain related to cervical spine 
neuralgia/radiculopathy.  He expressed that after review of 
the appellant's military records, it is his professional 
opinion that the chronic pain and cervical spine pathology 
the appellant suffers is more likely than not due to an 
injury sustained while he served in the military.  Dr. Khan 
did not give an opinion as to whether the appellant's 
hypertension is related to service, nor did he indicate that 
the appellant is being treated for a low back or foot 
condition that is linked to active service.  Thus, this 
letter does not relate to an unestablished fact necessary to 
establish the appellant's claims.

During his October 2008 hearing, the appellant contended that 
the onset of his feet, back, and hypertension conditions 
occurred during active duty for training.  As these 
statements are essentially redundant of claims already 
expressed by the appellant, this testimony is not new and 
material.

In conclusion, the evidence submitted by the appellant since 
the February 2004 rating decision is cumulative of evidence 
already considered in the prior final denial, does not relate 
to an unestablished fact necessary to substantiate any of the 
claims, or is not sufficient to raise a reasonable 
possibility of substantiating any of the claims.  
Accordingly, it is not new and material and reopening of the 
claims is not in order.


Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training or from an injury incurred 
in or aggravated by a period of inactive duty for training.  
38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant contends that he is entitled to service 
connection for heat exhaustion and a fainting condition.  He 
alleges that while on active duty in boot camp, he was 
diagnosed and treated for heat exhaustion and fainting.  He 
claims that he continues to have fainting spells and is 
easily exhausted by heat.  

The appellant's service treatment records and medical records 
from the National Guard indicate that in July 1988, the 
appellant complained of light-headedness.  Then, on a report 
of medical history dated in May 1988, the appellant reported 
that he had never experience dizziness or fainting spells.  
Another entry indicates that the appellant blacked-out while 
running and was treated in the hospital in May 1991.  This 
report specifically lists the veteran's status as "inactive 
duty training."  Moreover, the evidence does not suggest the 
appellant was treated for or complained of these conditions 
while on active duty for training in 1979 or any other active 
duty period.  Though in his October 2008 hearing before the 
Board the appellant claimed that he first experienced heat 
exhaustion and fainting during basic training in 1979, his 
service treatment records do not confirm this claim.

Likewise, post-service medical records do not contain any 
complaints or notes of treatment for a chronic fainting or 
heat exhaustion condition, or link these conditions to the 
appellant's active service.  A report from the St. Petersburg 
Clinic in September 2006 indicates that the appellant faints 
frequently, but does not link his fainting to service.  In 
June 2007, it was noted that the appellant experienced 
dizziness, but again there is no suggestion it is related to 
service.  Otherwise, these records discuss various medical 
conditions for which the appellant is receiving treatment, 
but do not discussion fainting or heat exhaustion.  

In sum, there is no medical evidence of the claimed 
conditions during the period of active duty for training or 
post-service medical evidence linking either condition to 
that period.  

The Board has also considered the appellant's various 
statements.  Although the appellant might sincerely believe 
his fainting and heat exhaustion conditions are related to 
active service, as a lay person, he is not competent to 
diagnose these conditions or to provide an opinion concerning 
their etiology.  In view of the absence of any competent 
evidence of either disability during service or of a nexus 
between either disability and service, the Board must 
conclude that the preponderance of the evidence is against 
these claims.


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for hypertension is 
denied.  

New and material evidence not having been received, reopening 
of the claim for service connection for a low back disability 
is denied.  

New and material evidence not having been received, reopening 
of the claim for service connection for flat feet condition 
is denied.  

Entitlement to service connection for disability manifested 
by heat exhaustion is denied.

Entitlement to service connection for disability manifested 
by fainting is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


